Citation Nr: 0808686	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1970 
and additional Air National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the veteran's claims of service 
connection for vertigo and for Meniere's disease and also 
denied the veteran's claim of entitlement to a disability 
rating greater than 10 percent for bilateral hearing loss.  
The veteran disagreed with this decision in March 2005 with 
respect to the denial of his service connection claims for 
vertigo and Meniere's disease.  He perfected a timely appeal 
in March 2006 and requested a Travel Board hearing.  The 
veteran failed to report for his Travel Board hearing 
scheduled in May 2007.  Accordingly, his Travel Board hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's service connection claims for 
vertigo and for Meniere's disease has been obtained.

2.  The veteran's currently diagnosed vertigo is not related 
to active service.

3.  The veteran does not currently experience any disability 
attributable to his claimed Meniere's disease.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran's claimed Meniere's disease was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his disabilities during service, and noted other 
types of evidence the veteran could submit in support of his 
claims.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
June 2004 letter was issued to the veteran and his service 
representative prior to the March 2005 rating decision which 
denied the benefits sought on appeal; this, this notice was 
timely.  Since the veteran's claims are all being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he failed to report for the 
Travel Board hearing which he had requested in May 2007.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; although the veteran had 
contended that certain of his service medical records have 
not been obtained, a review of the veteran's claims file 
shows that all of his available service medical records from 
his active and Reserve service have been obtained and 
associated with the claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, there is no evidence that the veteran 
currently experiences any disability as a result of his 
claimed Meniere's disease or his currently diagnosed vertigo 
could be attributed to active service.  In any event, the RO 
provided the veteran with VA examination in December 2004.  
Thus, the Board finds that an additional examination is not 
warranted.

The veteran contends that vertigo and Meniere's disease were 
both incurred during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that the veteran reported a history of dizziness due to high 
blood pressure at his separation physical examination at the 
end of his first period of active service in May 1970.  The 
in-service examiner stated that there was no evidence of 
dizziness at this examination.  

On otolaryngology consultation in September 1992, while the 
veteran was in the Air National Guard, the veteran complained 
of hearing loss.  He denied any vertigo.  Physical 
examination showed clear and mobile tympanic membranes.  A 
hearing assessment showed bilateral sensorineural hearing 
loss.  The impression was bilateral sensorineural hearing 
loss with no other evidence of an otologic disease process.  

On outpatient treatment in July 1997, the veteran complained 
of "a lot of dizziness over the past month or two."  The 
assessment included dizziness with a question of whether it 
was secondary to medication or dehydration.

The post-service medical records show that, on outpatient 
treatment in December 2002, the veteran complained of 
possible Meniere's disease.  He reported an episode of 
vertigo in June 2002 and stated that he lost his balance with 
his eyes closed.  The assessment included positional vertigo.

On private magnetic resonance imaging (MRI) scan in December 
2004, the veteran's brain was normal.

On VA examination in December 2004, the veteran complained of 
constant vertigo episodes occurring every 10 days since 1996.  
He reported that he sometimes walked in to walls and some 
times felt off balance while driving.  His vertigo became 
more severe in 2002.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran reported that he had been on active service from 1962 
to 1970, on Reserve service from 1972 to 1985, and again on 
active service from 1985 to 2002.  Physical examination 
showed no malignant neoplasm of the ear, no auricle deformity 
or tissue loss, no edema, scaling, or discharge in the 
external auditory canal, normal tympanic membranes, clear 
tympanums, no discharge or evidence of cholesteatoma in the 
mastoids, no conditions secondary to ear disease, no ocular 
ear disease, no infection in the middle or ear, no 
suppuration, effusion, or polyps, and no complications of ear 
disease.  The veteran performed a finger-to-nose examination 
well.  He had no nystagmus.  He was slightly wobbly on heel-
to-toe walk and stood well with his eyes closed.  The 
veteran's audiogram showed normal tympanograms, moderate to 
severe sensorineural hearing loss in the right ear, and 
moderate to moderately severe sensorineural hearing loss in 
the left ear.  The VA examiner stated that it was not certain 
that the veteran had peripheral vestibular disorder (or 
vertigo) although he reported a history of episodes of 
imbalance and of spinning.  This examiner also stated that 
there was no specific evidence of Meniere's disease.  The 
diagnoses include vertigo.  In an addendum to this 
examination report, the VA examiner stated that an MRI scan 
showed nothing to relate the veteran's reported imbalance and 
vertigo to his peripheral vestibular system and he did not 
think there was a connection between the veteran's hearing 
loss and his loss of balance.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
vertigo.  Although the veteran reported dizziness due to high 
blood pressure at a separation physical examination in May 
1970, the in-service examiner found no evidence of dizziness 
at that examination.  Although the exact dates of the 
veteran's active and Reserve service are not clear from the 
claims file, the veteran denied any vertigo in September 1992 
while he was in the Reserves.  In July 1997, an in-service 
examiner questioned whether the veteran's complaint of 
dizziness was related to dehydration or medication.  Given 
the foregoing, the Board concludes that, despite the 
veteran's assertions to the contrary, his service medical 
records do not show that he was diagnosed with or treated for 
vertigo at any time during active or Reserve service.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the veteran was 
first diagnosed with vertigo in December 2002.  However, 
there is still no evidence that the veteran's vertigo is 
attributable to active service.  And, although the VA 
examiner diagnosed the veteran with vertigo in December 2004, 
he also stated that it was not certain whether the veteran, 
in fact, suffered from this disease.  Viewing this 
examination report in the light most favorable to the 
veteran, the Board concludes that the veteran currently has a 
diagnosis of vertigo.  However, without evidence of chronic 
symptomatology due to vertigo during active service, and in 
the absence of a medical nexus between the veteran's 
currently diagnosed vertigo and active service, the Board 
finds that service connection for vertigo is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
Meniere's disease.  The service medical records show that the 
veteran was not treated for Meniere's disease at any time 
during his active or Reserve service.  Although he complained 
of possible Meniere's disease on outpatient treatment in 
December 2002, no diagnosis of Meniere's disease was offered 
at that time.  Further, after reviewing the veteran's claims 
file and thoroughly examining the veteran, the VA examiner 
determined in December 2004 that there was no specific 
evidence of Meniere's disease.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's service 
connection claims for vertigo and for Meniere's disease is 
his own lay assertions.  As a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for Meniere's disease is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


